Citation Nr: 1045891	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  08-21 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased disability rating for service-
connected degenerative disc disease at L5/S1, currently rated as 
20 percent disabling.  


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1977, 
February 1978 to February 1980, and from October 1982 to January 
1988.  Subsequent Army National Guard service is also shown.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 2006 issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  In that decision the RO increased the 
disability rating assigned to the Veteran's service-connected low 
back disability from 10 to 20 percent, effective from November 7, 
2005.  The Veteran disagreed with the rating assigned.  On a 
claim for an increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Since the 
grant of the 20 percent rating is not a full grant of the 
benefits sought on appeal, and since the Veteran did not withdraw 
his claim of entitlement to a higher rating, the matter remains 
before the Board for appellate review.

The Veteran was afforded a local hearing before a RO hearing 
officer in June 2009.  Also, in June 2010, the Veteran was 
afforded a hearing which was conducted at the RO before the 
undersigned Veterans Law Judge.  Transcripts of these hearings 
are of record.  


FINDING OF FACT

The Veteran's service-connected lumbar spine disability has not 
been shown to be productive of an actual limitation of motion or 
a function loss due to pain manifested by restriction of forward 
flexion of the thoracolumbar spine to 30 degrees or less; 
favorable ankylosis of the entire thoracolumbar spine; or 
intervertebral disc syndrome with incapacitating episodes having 
a total duration of at least four weeks but less than six weeks 
during the past 12 months.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
degenerative disc disease at L5/S1 have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 
5242 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties To Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).  

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  The claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration.  Finally, the notice must provide 
examples of the types of medical and lay evidence that the 
Veteran may submit (or ask the VA to obtain) that are relevant to 
establishing her or his entitlement to increased compensation.  
However, the notice required by section 5103(a) need not be 
specific to the particular Veteran's circumstances; that is, VA 
need not notify a Veteran of alternative diagnostic codes that 
may be considered or notify of any need for evidence 
demonstrating the effect that the worsening of the disability has 
on the particular veteran's daily life.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be 
provided prior to an initial unfavorable decision by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

In this case, the RO did provide the appellant with notice in 
April 2006, prior to the decision on the claim in October 2006.  
Therefore, the timing requirement of the notice as set forth in 
Pelegrini has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The April 2006 notice letter 
notified the Veteran that, to substantiate a claim for increased 
compensation, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase in 
severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  The notice also provided examples of 
the types of medical and lay evidence that the Veteran may submit 
(or ask the VA to obtain) that are relevant to establishing his 
entitlement to increased compensation.  Specifically, he was 
informed in the April 2006 letter of types of evidence that might 
show such a worsening, including statements from a doctor 
containing the physical and clinical findings; results of 
laboratory tests or x-rays; the dates of examinations and tests; 
and, statements from other individuals who were able to describe 
from their knowledge and personal observations in what manner the 
disability had become worse.  The April 2006 letter also listed 
examples of evidence, which included information about on-going 
treatment, Social Security Administration determinations, 
statements from employers, and lay statements from people who 
have witnessed how the disability symptoms affect him.

A May 2008 letter further informed the Veteran that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration.  

In addition, the RO notified the Veteran about the information 
and evidence that VA will seek to provide.  In particular, the 
April 2006 letter indicated that reasonable efforts would be made 
to help him obtain evidence necessary to support his claim, 
including that VA would request any pertinent records held by 
Federal agencies, such as military records, and VA medical 
records.  The Veteran was also informed that a medical 
examination would be provided or that a medical opinion would be 
obtained if it was determined that such evidence was necessary to 
make a decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
April 2006 letter notified the Veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  It was also 
requested that he complete and return the enclosed VA Form 21-
4142, Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private medical 
records that he would like VA to obtain on his behalf.  In 
addition, the April 2006 letter stated that it was his 
responsibility to ensure that VA receives all requested records 
that are not in the possession of a Federal department or agency.


In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment records 
as well as all identified and available VA medical records 
pertinent to the years after service are in the claims file and 
were reviewed by both the RO and the Board in connection with the 
Veteran's claim.  He has not informed VA of any existing records 
which may be helpful in the adjudication of his claim, and VA is 
not on notice of any evidence needed to decide the claim which 
has not been obtained.  

In addition, the Veteran was afforded VA examinations in June 
2006 and September 2009 in connection with his claim for an 
increased evaluation.  To that end, when VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  While acknowledging that the Veteran's 
attorney in the course of the June 2010 hearing (see page five of 
hearing transcript (transcript)) claimed that the September 2009 
VA examination was not adequate (in that the Veteran's symptoms 
were not adequately addressed and that active range of motion 
findings were not reported), the Board finds that the VA 
examinations obtained in this case are in fact adequate, as they 
are predicated on a review of the claims file and all pertinent 
evidence of record as well as on a physical examination and fully 
addresses the rating criteria that are relevant to rating the 
disability in this case.  Specifically, review of the September 
2009 VA examination does show that the Veteran's back-related 
symptoms were sufficiently documented and that findings 
pertaining to active range of motion of his thoraco-lumbar spine) 
were reported.  

There is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's service-
connected disability since he was last examined in September 
2009.  38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of time 
since an otherwise adequate VA examination was conducted.  
VAOPGCPREC 11-95.  Thus, there is adequate medical evidence of 
record to make a determination in this case.  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination or opinion with respect to the issue on appeal has 
been met.  38 C.F.R. § 3.159(c)(4).  


VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
statement of the case (SOC) in June 2008 and supplemental SOCs 
(SSOC's) in October 2009 and March 2010, which informed them of 
the laws and regulations relevant to the Veteran's claim.  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as in a SOC or SSOC is sufficient to cure a 
timing defect).  The Board concludes the Veteran was provided the 
opportunity to meaningfully participate in the adjudication of 
his claim and did in fact participate.  Washington v. Nicholson, 
21 Vet. App. 191 (2007).  As noted, he also provided testimony 
before VA on two separate occasions.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
Veteran in this case.  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this appeal.

Law, Facts, and Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, where VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees of 
disability that would result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision on that claim is made.  Thus, VA's determination of the 
"present level" of a disability may result in a conclusion that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased rating 
claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The relevant focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed until VA 
makes a final decision on the claim.  Hart, at 509.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable 
doubt arises regarding service origin, such doubt will be 
resolved in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or disprove 
the claim.  38 C.F.R. § 3.102.  The question is whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.


Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the later is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991) ("Although interest may affect the credibility of 
testimony, it does not affect competency to testify.").

The Veteran's service-connected lumbar spine disorder has been 
rated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5242, effective since November 7, 2005.  Under the General 
Rating Formula for Diseases and Injuries of the Spine (General 
Rating Formula), the service-connected lumbar spine condition is 
currently rated with or without symptoms such as pain (whether or 
not it radiates), stiffness or aching in the area of the spine 
affected by residuals of injury or disease.

For the service-connected lumbar spine disability at issue, under 
38 C.F.R. § 4.71a, Diagnostic Code 5242, a 20 percent rating is 
warranted when forward flexion of the thoracolumbar spine is 
greater than 30 degrees but not greater than 60 degrees; or the 
combined range of motion of the thoracolumbar spine not greater 
than 120 degrees; or muscle spasm or guarding enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating is 
warranted when forward flexion of the thoracolumbar spine is 30 
degrees or less; or with favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a.

Normal range of motion of the thoracolumbar spine is forward 
flexion to 90 degrees, extension from zero to 30 degrees, left 
and right lateral flexion from zero to 30 degrees, and left and 
right lateral rotation from zero to 30 degrees.  The combined 
range of motion refers to the sum of the forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2).  See also Plate V.  
Here, ankylosis of the thoracolumbar spine is clearly not shown.


Degenerative arthritis, when established by x-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under Code 5003.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm or satisfactory evidence of 
painful motion.  See 38 C.F.R. § 4.71a, Code 5003.

In addition, consideration has been given as to whether a higher 
disability evaluation could be assigned under Diagnostic Code 
5243, for rating intervertebral disc syndrome, because the 
Veteran's service-connected lumbar disease includes degenerative 
disc disease.  However, there is no evidence that the Veteran 
experiences any incapacitating episodes resulting from 
intervertebral disc syndrome of at least four weeks during the 
past year.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).  
In fact, as noted, at his VA examination in September 2009 he 
informed the examiner that he had had no incapacitating episodes.  
Also, at his June 2010 hearing he informed the undersigned that 
while he experienced incapacitating episodes, he conceded that at 
no time had bed rest been prescribed by a physician.  See pages 
13 and 14 of transcript.  

In cases, such as this, the Board must address, in conjunction 
with the otherwise applicable Diagnostic Code, any additional 
functional loss the Veteran may have sustained by virtue of other 
factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or 
less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, and 
deformity or atrophy of disuse.

The Veteran sought an increased rating for his service-connected 
lumbar spine disorder in April 2005.  See VA Form 21-4138.  


An December 2004 letter from the West Virginia Army National 
Guard noted that the Veteran was having problems associated with 
chronic lower back pain.  A January 2005 health record showed 
that the Veteran did not meet retention standards, and that it 
was recommended that he be discharged from the U.S. Army.  

A November 2005 VA CT (computed tomography) test report showed 
normal lumbar spine findings.  

A December 2005 VA primary care outpatient treatment note, while 
including a diagnosis of chronic back pain, shows that 
examination revealed no lumbar deformity and negative straight 
leg raising test findings.  

The report of a June 2006 spine VA spine examination notes 
complaints made by the Veteran of low back pain with occasional 
tingling down both legs with associated feet numbness.  The 
Veteran denied being treated for his back complaints.  He 
complained of flare-ups caused by working in a bent-over 
position.  He added that he could walk for an unlimited distance 
just as long as he took his time.  

Examination showed that the Veteran walked with some distress and 
had difficulty getting up from a chair.  Flexion was to 35 
degrees, and extension was to 10 degrees.  Bilateral lateral 
flexion and rotation was to 20 degrees.  Pain was observed on 
motion testing.  Straight leg raising testing was positive for 
pain at 20 degrees of leg elevation on each side.  The Veteran 
did not demonstrate objective numbness in his legs and there were 
no objective muscle weakness in his legs.  The Veteran did have 
difficulty standing on his tiptoes due to balance problems 
associated with his stiff back.  X-ray report testing showed 
normal lumbar spine.  The examiner diagnosed a disc injury, 
probably L5-S1, with probable bulging particularly on weight 
bearing.  The examiner commented that the Veteran would not be 
able to perform work which called for him to perform any heavy 
lifting, bending over, or climbing.  Sedentary light-type work 
however, added the examiner, could be undertaken.  

A June 2009 VA primary care note includes a diagnosis of chronic 
back pain.  


Lay statements received by VA in June 2009, from both friends and 
relatives of the Veteran, speak generally about the degree of 
pain attributable to the Veteran's low back disorder.  

The report of a September 2009 VA peripheral nerves examination 
shows that the Veteran complained of tingling and numbness in his 
legs associated with his back disorder.  He also complained of 
worsening low back pain.  He denied any incapacitating episodes.  
He was noted to be able to walk a quarter of a mile but less than 
one mile.  The Veteran also complained of daily radiating pain 
down both legs to his knees as well as pain radiating towards his 
bilateral posterior shoulders.  

Examination showed normal posture, but a gait abnormality, 
described as manifested by poor propulsion.  There was no 
thoracolumbar spine ankylosis.  Neither spasm nor atrophy was 
shown, but guarding, pain on motion, and tenderness was shown to 
be present.  Muscle spasm, localized tenderness or guarding was 
described as not being severe enough to be responsible for 
abnormal gait or abnormal spinal contour.  Flexion was to 60 
degrees, and extension was to 10 degrees.  Bilateral lateral 
flexion and rotation was to 15 degrees.  Pain was observed on 
motion testing.  There was also objective evidence of pain 
following repetitive motion tests, but no additional limitations 
after three repetitions of range of motion testing was indicated.  
Lumbar spine x-ray examination was essentially normal, albeit 
with mild endplate concavities at multiple levels compatible with 
Schmorl's nodes.  No evidence of either spondylolysis or 
spondylolisthesis was noted.  An April 2007 MRI (magnetic 
resonance imaging) test result was reported to show a small 
anular tear at L5-S1.  One diagnosis was mild endplate 
concavities compatible with Schmorl's nodes, otherwise 
unremarkable examination of the lumbosacral spine.  Another 
diagnosis was lumbar spine degenerative disc disease.  The 
examiner also rendered a diagnosis of radiculopathy of the 
bilateral lower extremities due to the lumbar spine.  The Board 
observes that service connection was later granted in October 
2009 for right and left lower extremity radiculopathy.  


At the June 2010 Board hearing, the Veteran testified that he was 
not working due to back-related symptoms.  See pages six, seven, 
and eight of transcript.  The Board notes that the RO, in March 
2010, denied a claim seeking VA individual unemploybility 
benefits.  He complained of constant pain caused by his back, and 
of lower extremity numbness.  See pages eight and 11 of 
transcript, respectively.  The Veteran also complained of lumbar 
spine limitation of motion.  See page 12 of transcript.  He also 
complained of periods of incapacitation, but denied having ever 
had bed rest prescribed by a physician.  See pages 13 and 14 of 
transcript.  

Considering the evidence of record in light of the applicable 
rating criteria, the Board finds that an increased rating, in 
excess of 20 percent, for the service-connected lumbar spine 
disability is not warranted in this case.  In this regard, in 
order to receive a rating higher than 20 percent for the 
Veteran's service-connected lumbar spine disability the evidence 
must show that forward flexion of the thoracolumbar spine is 30 
degrees or less or that favorable ankylosis of the entire 
thoracolumbar spine is present.  (Ankylosis is "[s]tiffening or 
fixation of a joint as the result of a disease process, with 
fibrous or bony union across the joint." Stedman's Medical 
Dictionary 93 (26th ed. 1995)).  

The pertinent evidence does not show the presence of forward 
flexion of the thoracolumbar spine being limited to 30 degrees or 
less.  As noted above, on range of motion testing accomplished in 
June 2006 and September 2009, flexion was reported to be to 35 
and 60 degrees, respectively.  Also, these and other range of 
motion findings documented in medical reports during this appeal 
clearly show that favorable ankylosis of the entire thoracolumbar 
spine has not been demonstrated because there is motion, not 
fixation.  

Further, the Board notes that the Veteran was afforded a VA 
peripheral nerves examination in September 2009, at which time 
symptoms including numbness and paresthesias were noted to be 
present.  The examiner added that the diagnosed radiculopathy of 
the bilateral lower extremities was etiologically related to the 
Veteran's service-connected low back disorder.  Hence, and as 
above noted, service connection was granted by the RO in October 
2009 for radiculopathy of the right and left lower extremities.  
Thus, entitlement to a rating higher than 20 percent for the 
service-connected degenerative disc disease at L5/S1 is denied.

The Board further observes that the evidence of record, to 
include the VA examination reports dated in June 2006 and 
September 2009, did not show the presence of significant 
functional impairment due to incoordination, weakened movement, 
excess fatigability on use, and pain or the functional impairment 
during flare-ups.  See DeLuca.

The Board additionally notes that associated neurological 
abnormalities, dependent on the facts of the case, are for 
evaluation separately.  In this regard, as noted above, separate 
evaluations for bilateral lower extremity neurological disorders 
have been found and service-connected compensation has been duly 
granted.  

The Veteran's statements describing his symptoms are considered 
to be competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  These statements, however, must be viewed in 
conjunction with the medical evidence as required by the rating 
criteria.  In this case, the competent medical evidence discussed 
above is of greater probative value because the rating criteria 
contemplate orthopedic and neurologic testing, such as range of 
motion testing or EMG studies, to be accomplished by physical 
examination or other medical procedures.

For the reasons noted above, the Board concludes that the 
preponderance of the evidence is against the claim for a rating 
in excess of 20 percent for the service-connected degenerative 
disc disease at L5/S1.  In reaching this decision the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's claim, 
the doctrine is not for application.  Gilbert.

The Board has also considered referral for extra-schedular 
consideration.  Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).


An extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2009).  An exceptional case is said to include such factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
lumbar spine disability is inadequate.  The Board further 
observes that, even if the available schedular evaluation for the 
disability is inadequate (which it manifestly is not), there is 
no evidence in the medical records of an exceptional or unusual 
clinical picture.  The record does not show that the Veteran has 
required frequent hospitalization for his service-connected 
lumbar spine disability (in fact, none have been reported) or 
that the disability markedly affects his ability to work.  While 
in June 2006 the VA examiner after examining the Veteran, 
commented that the Veteran would not be able to perform work 
which called for him to perform any heavy lifting, bending over, 
or climbing, he specifically mentioned that the Veteran could 
perform sedentary light-type work.  

Therefore, the Board finds that the criteria for submission for 
assignment of extra-schedular ratings pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In this case, there is no competent evidence of an exceptional or 
unusual clinical presentation in the record.  Referral for 
extraschedular rating remains unwarranted as there is no showing 
of marked interference with employment due to the service-
connected lumbar spine disorder alone, or frequent periods of 
hospitalization.  For these reasons, the Board finds that 
referral of the Veteran's service-connected lumbar spine disorder 
for extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.


ORDER

A rating in excess of 20 percent for degenerative disc disease 
L5/S1 is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


